DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's arguments filed 9/7/2022 have been fully considered but they are not persuasive.
Claims 3-5, 18-20, and 2-24 have been cancelled.

The rejection of claims 1-9, 12-15, and 18-28 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bansal et al. (U.S. Patent Application Publication 2016/0319002) in view of Sennlaub et al. (U.S. Patent Application Publication 2016/0340424) and Allison (U.S. Patent Application Publication 2006/0121574) is withdrawn in view of the claim amendments. 
The rejection of claims 1-7, 10, 12-13, 16-26, and 29 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bansal et al. (U.S. Patent Application Publication 2016/0319002) in view of Hohman et al. (U.S. Patent Application Publication 2015/0126458), Sennlaub et al. (U.S. Patent Application Publication 2016/0340424) and Allison (U.S. Patent Application Publication 2006/0121574) is withdrawn in view of the claim amendments.
The rejection of claims 1-7, 11-13, 16-26, and 30 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bansal et al. (U.S. Patent Application Publication 2016/0319002) in view of Kelley et al. (U.S. Patent No. 10,407,510), Sennlaub et al. (U.S. Patent Application Publication 2016/0340424) and Allison (U.S. Patent Application Publication 2006/0121574) is withdrawn in view of the claim amendments.

Bansal et al. discloses treating ocular pathologies associated with fibrosis (such as wet AMD) with antibodies that bind to the alternative pathway (AP) such as those that bind to properdin.  This is now excluded by claims 1, 12, and 25.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Australia on 7 October 2021.  It is noted, however, that applicant has not filed a certified copy of the Australian 2020903624 application as required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:
 The incorporation of sequence listing (paragraph [0002] of the specification) should reference the size of the file in bytes.  There is no provision for an approximate size of the file.  Currently, this paragraph recites “file size  ̴ 25,910 bytes”).  Finally, paragraph [0002] does not end in a period (“.”).  See MPEP 2422.03(I).  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 6-10, 12-16, 21, and 25-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel (U.S. Patent Application Publication 2016/0038589) in view of Sennlaub et al. (U.S. Patent Application Publication 2016/0340424) and Allison (U.S. Patent Application Publication 2006/0121574).
Instant claim 1 is directed in part to a method of reducing ocular fibrosis in a subject with wet AMD who has ocular fibrosis by administering the recited CD14 antagonist antibody in combination with one or ancillary agents including anti-VEGF agents and PDGF inhibitors. 
Patel discloses a method for treating ocular fibrosis in a subject with wet age-related macular degeneration (wet AMD) comprising administering Antagonist A.  Antagonist A is an anti-PDGF aptamer.  See at least claims 17-33, in particular 17, 24, and 29; Figures 1A-F; and paragraphs [0009, 0011 and 0088-0090].  Antagonist A can be administered in conjunction with another therapy.  [0178-0179, 0182-0191, 0196-0199, 0204].  Co-administration of a VEGF antagonist such as ranibizumab, bevacizumab, pegaptanib sodium, aflibercept, abicipar pegol is disclosed.  See at least claims 31-32.  Administration can also occur following unsuccessful VEGF antagonist monotherapy or where the subject is anti-VEGF resistant.  See at least claims 25-26. A determination that anti-VEGF therapy is not successful can be made at 12 or 24 weeks following initiation of treatment.  (See instant claim 6.)  Intravitreal administration is disclosed.  See at least claims 22-23.  for Patel does not disclose administering the CD14 antagonist antibody of the instant claims.
	Sennlaub et al. discloses that CD14 inhibition can inhibit pathogenic inflammation in late (i.e. wet) AMD.  CD14 neutralizing antibodies injected into the vitreous of mice after induction of subretinal inflammation with a laser-injury reduced inflammation.  See at least Example 7; Figures 40, 42, 45, and 47; and paragraphs [0094, 0096, 0125, 0155, 0160-0161, 0163, and 0173].  Sennlaub et al. does not disclose the anti-CD14 antibodies of the instant claims.  As acknowledged by the instant specification, laser induced choroidal neovascularization (CNV) would have been known as being a well-established model for wet AMD.
	Allison discloses the sequences of SEQ ID NOS: 7 and 10 corresponding to the heavy and light chain sequences for monoclonal antibody IC14 against human CD14.  See at least paragraphs [0063-0066].  SEQ ID NO: 7 contains instant SEQ ID NOS: 16, 17, 18, 29, and 33.  SEQ ID NO: 10 contains instant SEQ ID NOS: 13, 14, 27, 28, and 32.  (See instant claims 1-5 and 21-24.)  This document is referenced at paragraph [0085] of the instant specification.  
	It would have been obvious to treat a subject with wet AMD and having ocular fibrosis according to the method of Patel and further administering the IC14 anti-CD14 antibody of Allison.  Sennlaub et al. discloses that anti-CD14 antibodies are useful in treating wet AMD and the IC14 antibody of Allison would have been a therapeutically appropriate antibody to add to the treatment disclosed by Patel.  Patel suggests administering additional agents.  Local ocular administration by intravitreal injection is disclosed.  Treatment with Antagonist A (a PDGF inhibitor) according to Patel with the addition of IC14 could have occurred following well-known treatments for wet AMD such as with ranibizumab, bevacizumab, pegaptanib sodium, aflibercept, or abicipar pegol as suggested by Patel.  See instant claims 6-10.   Alternatively, other well-known agents for treating wet AMD could also have been administered such as ranibizumab, bevacizumab, and aflibercept as suggested by Patel.  See instant claims 12-16 and 25-29.  One would have been motivated to do so in order to provide additional methods of treatment.   

Claims 1-2, 6-7, 11-13, 17, 21, 25-26, and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel (U.S. Patent Application Publication 2016/0038589) in view of Kelley et al. (U.S. Patent No. 10,407,510), Sennlaub et al. (U.S. Patent Application Publication 2016/0340424) and Allison (U.S. Patent Application Publication 2006/0121574).
Instant claim 1 is directed in part to a method of reducing ocular fibrosis in a subject with wet AMD who has ocular fibrosis by administering the recited CD14 antagonist antibody in combination with one or ancillary agents including anti-VEGF agents and PDGF inhibitors. 
Patel, Sennlaub et al., and Allison are applied as above.  They do not disclose Tie2 inhibitors or Ang2 inhibitors as in instant claims 11, 17, and 30.
	Kelley et al. discloses using ANG2 antagonists such as anti-ANG2 antibodies and TIE2 antagonists such as anti-TIE2 antibodies (i.e. Tie2 and Ang2 inhibitors) to treat wet AMD.
See at least abstract; claims 88-91 and 94-100; and column 76, line 54, through column 77, line 13. 
	It would have been obvious to treat a subject with wet AMD and having ocular fibrosis according to the method of Patel and further administering the IC14 anti-CD14 antibody of Allison.  Sennlaub et al. discloses that anti-CD14 antibodies are useful in treating wet AMD and the IC14 antibody of Allison would have been a therapeutically appropriate antibody to add to the treatment disclosed by Patel.  Patel suggests administering additional agents.  Local ocular administration by intravitreal injection is disclosed.  Treatment according to Patel with the addition of IC14 could have occurred following well-known treatments for wet AMD such as Tie2 inhibitors or Ang2 inhibitors as suggested by Kelley et al.  See instant claim 11.  Alternatively, other well-known agents for treating wet AMD could also have been administered such as Tie inhibitors or Ang2 inhibitors as suggested by Kelley et al.   See instant claims 17 and 30.  One would have been motivated to do so in order to provide additional methods of treatment. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (2018) discloses that patients having diabetic macular edema (DME) with diffuse edema exhibit higher soluble CD14 (sCD14) levels in the aqueous humor (AQ) and more hyperreflective foci (HF) in the inner retina.  This indicates severe inflammation.  See at least abstract.  This document appears to provide substantially the same disclosure as KR 1020190059164 A (of record).  Ocular fibrosis is not discussed.
Ishikawa et al. (2016) is a review of molecular mechanisms of subretinal fibrosis in age-related macular degeneration.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa